Citation Nr: 1129098	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for hypertension, to include as due to sinus bradycardia.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for arthritis of the left hip.  

5.  Entitlement to service connection for a pulmonary embolism.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a heart disability and hypertension, and arthritis of the left hip are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the Veteran does not have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.

2.  The Veteran does not have a pulmonary embolism attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have a pulmonary embolism that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO sent correspondence in July 2008; and a rating decision in April 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  Any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations where appropriate, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to lay observation is competent.  

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not for application.


Right Ear Hearing Loss

The Veteran claims that he has right ear hearing loss related to his period of military service.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  

The Veteran's service treatment records (STRs)include audiograms performed at his May 1976 entrance examination, a September 1978 examination, and a January 1981 reference audiogram.  The May 1976 audiogram revealed puretone thresholds of 15, 15, 10, and 10 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The September 1978 audiogram revealed puretone thresholds of 10, 10, 10, and 5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The January 1981 audiogram revealed puretone thresholds of 10, 5, 5, 0, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The records include an entry dated in August 1990 which notes a provisional diagnosis of hearing loss with a request to evaluate the Veteran for hearing loss, but no audiogram was included with the records, and there is no indication in the STRs that any such evaluation was conducted pursuant to that request.  It appears that the request to evaluation for hearing loss was in response to the Veteran's notation of hearing loss on his separation Report of Medical History in August 1990.  The separation examination from August 1990 noted that the Veteran's ears were normal on examination, but did note that the Veteran may have a hearing loss in the right ear.  

Private medical records from Deering Hospital since 1999, Baptist Outpatient Center, and Baptist Health Hospital of Miami since 1998 do not reflect any complaints, findings, or treatment for right ear hearing loss.  

At a June 2010 VA audiological examination, the Veteran reported military noise exposure to rifles, grenades, and tanks.  He denied occupational and recreational noise exposure.  Audiometric testing revealed puretone thresholds of 20, 20, 25, 20, and 25 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The speech recognition score for the right ear was 94 percent.  The examiner indicated that the Veteran did not have a hearing loss disability based on the audiometric findings on examination.

In considering the evidence of record under the laws and regulations as set forth above, the Veteran is not entitled to service connection for right ear hearing loss because he does not have a hearing loss disability for VA purposes.

The Veteran's hearing as reflected on the audiograms in service was not considered to be a disability by VA regulation.  Furthermore, the evidence does not include any competent evidence of a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The VA examiner indicated that the Veteran did not have the claimed hearing loss and there is no other competent medical evidence to indicate that the Veteran has a current right ear hearing loss.  In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of a claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Absent evidence indicating that the Veteran has a right ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, an award of service connection is not warranted for this disability.

The Veteran is competent to report symptoms of hearing loss and there is no reason to doubt the Veteran's credibility in this regard.  In fact, it is certainly possible that the Veteran's hearing has decreased over the years since service; however, it has not worsened to a degree at which the criteria are met for entitlement to service connection.   Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   However, the Veteran as a lay person has not been shown to be competent to make medical conclusions or diagnoses.  Therefore, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay assertions cannot establish a diagnosis of hearing loss when this diagnosis is based on regulatory framework and objective findings on examination.  

For these reasons, the preponderance of the evidence is against the claim of service connection for right ear hearing loss.  The evidence does not show that the Veteran's hearing loss qualifies as a disability pursuant to 38 C.F.R. § 3.385. Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Pulmonary Embolism

The Veteran's service treatment records do not reveal any complaints, findings, or treatment for blood clots or a pulmonary embolism.  The STRs do reflect various reports of pain.  The Veteran reported chest pain in December 1978, a chest cramping in the right upper quadrant of the chest in September 1979.  There were reports of pain in the right side of the chest in April 1987, and pain in the left side of the chest in May 1987.  

While the Veteran's claim of service connection for a pulmonary embolism was pending, the RO issued a rating decision in September 2010 establishing service connection for costochondritis.    

Private treatment reports from Deering Hospital reflect a diagnosis of bilateral pulmonary embolism in March 1999.  In August 2000, the Veteran was seen for a history of left chest discomfort for two days and was noted to have a history of pulmonary embolism.  The examiner noted that he doubted a current emboli but the diagnosis should not be ruled out because of the Veteran's prior history.  

Private treatment reports from Baptist Hospital of Miami include a January 2005 computed tomography (CT) scan of the chest which was noted to be negative for evidence of a pulmonary artery embolus.  

At a June 2010 VA examination, the VA examiner opined that the Veteran's blood clot/pulmonary emboli in 1999 was less likely related to the Veteran's service-connected costochondritis as that condition does not cause pulmonary embolisms and that there was no history of a blood clot in service.  

The only medical opinion of record, that of the June 2010 VA physician indicates that the Veteran's 1999 pulmonary embolism is not related to his military service, including treatment for constochondritis.  The examiner's rationale was that costochondritis does not cause pulmonary embolisms and the service treatment records are negative for treatment of pulmonary embolisms.  

The Board acknowledges the Veteran's assertions that his pulmonary embolism is related to his active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of chest pain in service, and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's pulmonary embolism and service was less likely.  The examiner reviewed the record and because of his medical background, is able to distinguish the chest pain complaints in service, from the post-service actual pulmonary embolism symptomatology that was not present until 1999.  Although the Veteran's symptoms may have produced the same kind of pain, the VA examiner essentially explained that the cause of the in-service pain was unrelated to the post-service pulmonary embolism.  

For these reasons, the preponderance of the evidence is against the claim for service connection for a pulmonary embolism.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a pulmonary embolism is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran submitted a statement in May 2011 and indicated that he served in the demilitarized zone (DMZ) in Korea during the relevant time period in which herbicides were used.  Specifically, he asserted that he has served with the 1/17th Infantry, 2nd Infantry Division and he claims that he has a heart disability related to his exposure to herbicides while serving in the DMZ in Korea in July 1971.  The Veteran has also claimed that his hypertension is related to his claimed sinus bradycardia.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  
An amendment to that regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), to the list of diseases associated with exposure to certain herbicide agents.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  In addition, and as is critical to this case, certain service members who served at the Korean demilitarized zone (DMZ) during the period from April 1968 to July 1969 are also conceded to have been exposed to Agent Orange.  

The VA in Federal Register, Vol. 76, No. 16, published January 25, 2011, revised the presumed exposure period (April 1, 1969 to July 31, 1969) for Veteran's who served with certain units in Korea.  As such, under the final regulation published January 25, 2011, VA will presume herbicide exposure for any Veteran who served between April 1, 1968, and Aug. 31, 1971, in a unit determined by VA and the Department of Defense (DoD) to have operated in an area in or near the Korean DMZ in which herbicides were applied.  The rule has an effective date of February 24, 2011, and applies to any claims pending before the Board beginning February 24, 2011, such as this case.

The DoD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Exposure is conceded to herbicides on a factual basis if a veteran alleges service along the DMZ in Korea, and was assigned to one of the units shown in the table below between April 1968 and August 1971.  The specific units, as listed in M21-1MR, Part VI, 2.B.6.b:

The Secretary of Defense has identified specific units that were assigned or rotated to areas near the DMZ where herbicides were used between April 1968 and August 1971.  These units, including any Field Artillery, Signal, and Engineer support personnel attached, are shown below.

Combat Brigade of the 2nd Infantry Division Division Reaction Force 3rd Brigade of the 7th Infantry Division 1st Battalion, 38th Infantry 4th Squadron, 7th Cavalry, Counter Agent Company 1st Battalion, 17th Infantry 2nd Battalion, 38th Infantry

1st Battalion, 31st Infantry 1st Battalion, 23rd Infantry

1st Battalion, 32nd Infantry 2nd Battalion, 23rd Infantry

2nd Battalion, 10th Cavalry 3rd Battalion, 23rd Infantry

2nd Battalion, 17th Infantry 2nd Battalion, 31st Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry Division.

2nd Battalion, 31st Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry Division. 3rd Battalion, 32nd Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry.

2nd Battalion, 32nd Infantry 1st Battalion, 9th Infantry

3rd Battalion, 32nd Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry. 2nd Battalion, 9th Infantry

13th Engineer Combat Battalion 1st Battalion, 72nd Armor

1st Battalion, 73rd Armor 2nd Battalion, 72nd Armor

1st Battalion, 12th Artillery

1st Battalion, 15th Artillery

7th Battalion, 17th Artillery

5th Battalion, 38th Artillery

6th Battalion, 37th Artillery

Other Qualifying Assignments United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA) Crew of the USS Pueblo

The Veteran's service treatment records reflect complaints of chest pain in service on several occasions.  In May 1987, the Veteran reported pain on the left side of the chest.  The Veteran was assessed with sinus bradycardia based on the results of an electrocardiogram (EKG).  The records are negative for any complaints, findings, or treatment for hypertension and the service medical records reflect diastolic pressure no higher than 130 and systolic pressure no higher than 82.  

Private medical records from Deering Hospital dated in March 2000 reflect that a chest x-ray was negative but an EKG revealed sinus bradycardia.  Records from Deering Hosptial reflect a diagnosis of hypertension in March 1999.

At a June 2010 VA examination, the examiner concluded that the Veteran did not have an irregular heart beat or sinus bradycardia and that there was no indication that the Veteran's history of sinus bradycardia represents a pathological condition in the Veteran.  The examiner failed to obtain an EKG or chest x-rays which are necessary in order to determine whether the Veteran has a current diagnosis of sinus bradycardia.  Additionally, it is not clear whether the Veteran has a current diagnosis of ischemic heart disease, and, given the Veteran's numerous complaints of chest pain in service, a determination should be made as to whether the Veteran suffers from ischemic heart disease.  

Finally, the Veteran's service personnel records were not associated with the claims file and should be obtained in order to determine whether the Veteran served with one of the units that served in the DMZ in Korea during the relevant time period during which herbicides were used.  Additionally, the VA Adjudication Manual (Manual) contains procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, to include along the DMZ.  Specifically, the Manual provides specific development should be performed in cases involving alleged exposure outside of Vietnam, and in particular along the DMZ in Korea.  See M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).  The United States Court of Appeals for Veterans Claims has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  Patton v. West, 12 Vet. App. 272 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  To date, development regarding the Veteran's reported in-service Agent Orange exposure in the Republic of Korea has not been performed.  Accordingly, this case must be remanded for development in accordance with M21-1MR to be performed.

Regarding the Veteran's claim of entitlement to service connection for a left hip disability, it appears as though the Veteran erred when he originally described the disability on his claim form.  On his June 2008 VA Form 21-526, the Veteran claimed service connection for arthritis of the right hip, and noted that the disability was documented on his retirement physical.  A review of the Veteran's STRs does not show complaints or treatment for a right hip disability or arthritis; however, there is clear documentation of left hip pain noted on a STR dated in April 1990.  Additionally, and as the Veteran reported, the Veteran's retirement physical indeed notes complaints of arthritis, with a note indicating that the Veteran thought he had arthritis in his left hip with intermittent pain.  

Because there was no evidence of a right hip injury or disability in service, the RO denied the Veteran's claim.  In the Veteran's May 2009 notice of disagreement (NOD), he specifically requested that his retirement physical be reviewed and again reiterated that this examination report would show complaints of right hip pain.  It is apparent that the Veteran is referring to the documentation in service showing left hip pain, although he continues to mistakenly refer to the disability as right hip arthritis.  

In sum, although the Veteran continues to refer to his right hip, he is correct in noting that he did complain of hip pain in service, albeit left hip pain and not right hip pain.  Notwithstanding the fact that the Veteran continues to assert that he suffered pain in the right hip rather than the left hip in service, the Veteran is reporting current hip pain and there is evidence in the claims file showing in-service complaints of left hip pain.  In resolving all doubt in the Veteran's favor, the Veteran's referral to his hip pain as being in the right hip, and not the left hip is considered inadvertent, and the claim must be readjudicated to include the left hip.  The matter must be remanded for additional development of the record, to include a VA examination to determine whether the Veteran has a disability of the left hip, to include arthritis, that is related to the left hip pain noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and perform the development procedures in accordance with M21-1MR in order to determine whether the Veteran served in the DMZ in Korea during the relevant time period during which herbicides were used.   

2.  Schedule the Veteran for a VA cardiology examination to determine the etiology of his claimed sinus bradycardia and hypertension, and to determine whether he suffers from ischemic heart disease.  Any indicated tests should be accomplished but should specifically include an EKG to determine whether sinus bradycardia is present.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinus bradycardia was caused by his military service.  If sinus bradycardia is found to be etiologically related to the Veteran's military service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's sinus bradycardia.  If the Veteran's service in the DMZ in Korea is confirmed during the relevant time period during which herbicides were used, the examiner should determine and specifically state whether or not any ischemic heart disease is found.

3.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any left hip disability, including, but not limited to arthritis.  Any indicated tests should be accomplished to determine whether arthritis or some other left hip disability is present.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability, if any, was incurred in or related to any injury, incident or disease associated with his military service.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


